F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         SEP 26 2002
                                TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 UNITES STATES OF AMERICA,

       Plaintiff - Appellee,
 v.                                                    No. 01-7093
                                           (D.C. No. 01-CV-106-P, 98-CR-25-1)
 HAROLD GLEN CLAYTON,                                (E.D. Oklahoma)

       Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

submitted without oral argument.

      Appellant’s Apprendi claims are barred under United States v. Mora, 293

F.3d 1213 (10th Cir. 2002) and procedural bar. Appellant’s ineffective assistance




      * This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of counsel claims were properly denied because of procedural bar, failure to show

either actual conflict of interest or prejudice, and because the claims are

conclusory and not supported in the record.

      We have examined all of the claims raised by Appellant on appeal and find

that none of them have merit.

      Accordingly, the district court order denying petitioner’s petition for relief

under 28 U.S.C. § 2255 is AFFIRMED.



                                        ENTERED FOR THE COURT


                                        David M. Ebel
                                        Circuit Judge




                                         -2-